  Case 2:20-mj-30432-DUTY ECF No. 22, PageID.94 Filed 05/21/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,

-vs-                                                Case # 20-30432
                                                    HON. DAVID GRAND
SAMEERAH MARRELL,

               Defendant.
____________________________/
                        ORDER ALLOWING TRAVEL

       This matter having come before the Court pursuant to Defendant Marrell’s
request to travel to Cypress, TX to attend the graduation of her daughter, the

government having no objection to said request, and the Court being otherwise
fully advised in the premises:
       IT IS HEREBY ORDERED that Defendant Marrell be allowed to travel to

Cypress, TX from May 30, 2021 to June 1, 2021.

                                             s/David R. Grand
                                             HON. DAVID GRAND

Approved as to substance and form:

s/ Steven Fishman
Attorney for Defendant Marrell

s/ Craig Weier, AUSA (w/ permission)
United States Attorney’s Office
